Citation Nr: 0732046	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
serviceman's death, claimed due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for colon cancer, 
claimed due to exposure to ionizing radiation, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the widow of a serviceman who was in the 
National Guard with multiple periods of active duty for 
training (ACDUTRA), including from February 1958 to 
August 1958 and later periods between June 1956 and 
July 1966.  The serviceman died in October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that rating decision, the RO denied entitlement to 
service connection for the cause of the serviceman's death, 
claimed due to exposure to ionizing radiation, and 
entitlement to service connection for colon cancer, claimed 
due to exposure to ionizing radiation, for accrued benefits 
purposes.  The appellant testified before a Decision Review 
Officer at a hearing held in San Antonio, Texas, in 
November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the RO notified the appellant that it had 
certified her appeal to the Board.  In September 2007, the 
Board received the appellant's request for a hearing before 
the Board, and she specifically requested that the hearing be 
held in San Antonio, Texas.  As the appellant's request meets 
the requirements of 38 C.F.R. § 20.703 and 38 C.F.R. 
§ 20.1304 pertaining to requests for hearings before the 
Board, the Board will remand the case so the requested 
hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in San Antonio, 
Texas.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



